Citation Nr: 1230296	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, other than PTSD.

3.  Entitlement to service connection for a skin disability, other than seborrheic dermatitis, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSED AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

The matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In July 2009 and October 2010, the Board remanded the matters for additional evidentiary development

In January 2009, the Veteran testified at a Board videoconference hearing, and a copy of the transcript for this hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran appears to have raised a claim for an increased rating for his service-connected seborrheic dermatitis.  Such issue, which is not currently before the Board, is referred to the RO for appropriate action.

The issue of service connection for a psychiatric disability other than PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era.

2.  The evidence of record does not establish the occurrence of an in-service stressor.

3.  The evidence of record fails to establish that the Veteran has a PTSD diagnosis that is based on a verified in-service stressor.

4.  The Veteran does not have a chronic skin disability, other than seborrheic dermatitis, that has been related by competent evidence to his active duty service


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A chronic skin disability, other than seborrheic dermatitis, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In April 2004, March 2006, August 2009, and December 2009 Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims such  as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his appeal and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Moreover, it is noted that the Veteran presented testimony on personal hearing in January 2009.  The Veterans Law Judge who conducted the hearing, in a discussion that was held off the record, advised the appellant as to what was required for a grant of service connection, potential evidentiary defects were identified and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records, private treatment records, and VA outpatient treatment records.  VA examinations and opinions with respect to the issues on appeal were obtained in December 2010, December 2011, and July 2012.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are based on detailed and thorough physical examinations.  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994).

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

III.  Analysis

A.  PTSD

The Veteran asserts that service connection is warranted for PTSD.  His reported combat-related stressors include being subjected to mortar attacks while serving as an aircraft mechanic in Vietnam and seeing acquaintances from his squadron killed.  With respect to whether the Veteran engaged in combat with the enemy or experienced fear of hostile military or terrorist activity in Vietnam, neither his DD Form 214 nor any other service personnel records show that he ever served in combat-or even in Vietnam.  Indeed, the record shows that the RO consulted the service department and was unequivocally advised that there was no indication that the Veteran had served in Vietnam.  Further, in a March 2010 memorandum, the RO made a formal finding for a lack of information required to corroborate Vietnam service.  Additionally, the Board notes that the Veteran's service personnel records specifically show that although he served in Guam during the Vietnam era, he did not serve Vietnam.  In fact, his DD Form 214 contains a specific notation to the effect that he had no Vietnam service.  

The Board has considered the assertions of the Veteran and his family to the effect that he served in Vietnam during the Vietnam era.  The Board notes that they are competent to provide testimony and statements concerning factual matters of which they had firsthand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Certainly, the Veteran's family has no firsthand knowledge regarding whether the Veteran served in Vietnam.  They are competent, however, to relate what the Veteran had told them.  

In this case, the Board does not find that the statements by the Veteran are credible.  The Veteran's assertions regarding his claimed Vietnam service are very inconsistent.  For example, on his January 2004 application for VA benefits, he claimed that he had served in the Republic of Vietnam from August 1969 until some point in 1970.  In clinical settings in 2004, however, the Veteran reported that he had served in Vietnam for only three weeks during a volunteer training mission.  At a November 2005 Agent Orange screening examination, the Veteran claimed to have served in Vietnam for two years, from 1969 to 1971.  In an April 2006 statement, the Veteran claimed to have served in Vietnam for just under a year.  The Board finds that the inconsistent nature of the Veteran's statements greatly reduces his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).

Similarly, the Board does not find the statements from the Veteran's family members to be probative of whether he served in Vietnam.  Most of their statements appear to be based on the Veteran's own claims of having served in Vietnam, which, as set forth above, are inconsistent and flatly contradicted by his military personnel records.  Other details appear to be based on faulty recollections.  For example, the Veteran's sister recalls receiving letters from the Veteran postmarked "Vietnam."  Had the Veteran actually mailed letters to his family members while stationed in Vietnam during the Vietnam era, however, such letters would have borne an FPO or APO address.  Simply put, the Board assigns far more probative weight to the Veteran's service personnel records, which specifically show that he did not serve in Vietnam during the Vietnam era, than to the recollections of the appellant and his family of events which occurred decades previously and which were provided in the context of a claim for monetary benefits. 

Therefore, the Board finds that the Veteran did not in Vietnam or was otherwise exposed to combat or experienced fear of hostile military or terrorist activity while in service. 

The Veteran's claim of service connection also fails because the evidence of record does not establish that the Veteran has a valid PTSD diagnosis based on a verified in-service stressor.  Indeed, although a March 2009 private treatment record shows that the examiner reported that the Veteran had "some symptoms of post traumatic stress disorder," no actual PTSD diagnosis was provided at that time.  Further, although an April 2004 VA outpatient treatment record shows an Axis I diagnosis of rule out PTSD, the examiner also noted that, "to meet the criteria for PTSD, he must have experienced a traumatic event which meets criteria A.1. for PTSD." Again, there is no evidence that the examiner ever actually diagnosed PTSD.  

The Board observes that a December 2010 VA examination report shows that the examiner diagnosed PTSD based on his reported stressor of being subjected to mortar attacks while he was an aircraft mechanic in Da Nang and witnessing other soldiers injured and killed by these attacks.  In December 2011, however, the VA examiner, after reviewing the Veteran's claims file, including prior treatment records and the December 2010 VA examination report in which the Veteran reported that he served in Da Nang in 1969-1970, where he was exposed to combat and witnessed other soldiers get killed or injured in attacks, stated, 

The Veteran's service record including his AF 1712 does not document any time in Vietnam or combat experience, and in fact clearly reflects stationing in California during the period Veteran reported to examiner that he was in Vietnam (1969-70).  In conclusion, the Veteran's claim of psychological trauma and resultant PTSD related to experiences in Viet Nam is not supported by the Veteran's service record.  As such his current psychological symptoms cannot be attributed to exposure or experience during his time in service.

Likewise, in a July 2012 addendum to the December 2012 VA examination report, the examiner again noted that the Veteran "carries the diagnosis of PTSD though as stated, the service record does not support a combat/military origin for this condition."

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated,

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions . . . is within the province of the adjudicators.

As long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the April 2004 VA examiner only provided a diagnosis of "rule out PTSD."  Likewise, the March 2009 private examiner only reported that the Veteran had some PTSD symptoms.  There is no evidence that PTSD was ever actually diagnosed at those times.  Additionally, although the December 2010 VA examiner diagnosed PTSD, the evidence of record does not corroborate the Veteran's claimed stressors (i.e. exposure to combat while stationed in Da Nang, Vietnam, and seeing others injured and killed).  Thus, any diagnosis based on such facts is not competent, probative evidence because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board finds that the December 2011 and July 2012 opinions are highly probative because it referenced the actual evidence, or lack thereof, in the Veteran's service personnel files pertaining to the Veteran not having served in Vietnam or being exposed to combat.  He also provided a thorough explanation (including referencing the aforementioned December 2010 VA examination showing a PTSD diagnosis) for his opinion that the Veteran did not have a valid PTSD diagnosis.  

For these reasons, the Board has placed greater weight on the opinions of the December 2011 and July 2012 examiner than on those of the June 2004 and December 2010 VA examiners.  Thus, the weight of the competent evidence is against a finding that the Veteran PTSD due to service.  

Accordingly, the Board finds that the evidence of record fails to establish that the Veteran currently has PTSD that is related to his active military service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.

B.  Skin disability, other than Sebhorrheic Dermatitis

With respect to service connection for a skin disability, other than sebhorrheic dermatitis, post-service treatment records show that since 2004, the Veteran has been diagnosed as having, and treated for, cystic acne and dermatophytoses, and tinea of axillae, groin, and perineum.  He contends that such conditions are due to exposure to herbicides while serving in Vietnam.
 
In order for a veteran to establish service connection on a presumptive basis for a disability that results from exposure to (herbicides) Agent Orange while serving in Vietnam, the disability must be one that is statutorily listed as a presumptive condition.  As discussed in detail above, however, the record does not demonstrate that the Veteran ever served in Vietnam.  Therefore, service connection on a presumptive basis must fail. 

Even if it were found that the Veteran was exposed to herbicides, the Board notes that the disabilities that have been positively associated with Agent Orange include chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda, but do not include cystic acne or dermatophytoses.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Therefore, the Veteran's claim would still fail on a presumptive basis.

The Board also finds that service connection for a skin disability, other than seborrheic dermatitis, is not warranted on any other basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, his service treatment records are entirely silent for complaints of, or treatment for, any skin other than sebhorrheic dermatitis.  Moreover, the more probative evidence of record demonstrates that his current skin disability is not related to any incident of service.  In this regard, the Board notes that a November 2010 VA examiner opined that dermatophytoses was not a service acquired condition.  He did opine that 

[i]t is as least as likely as not that the acne diagnosis is related to and or caused by the service exposure while on duty in Vietnam since this condition was not present prior to this service period as reported by this veteran.

Contrary to this opinion is that of another VA examiner, who in December 2011 found that the Veteran's skin disability was not related to service.  In reaching this conclusion, the examiner noted, 

Review of his Report of Medical Examination, dated 30 June 1972, reflects no self-reported history of skin diseases nor documentation of skin abnormalities by the medical examiner.  Review of service medical records shows evaluation for sebhorrheic dermatitis of the scalp (dandruff) March 1970.  There are no other evaluations for skin condition noted.  On the C&P exam dated 13 November 2010, the examiner noted acne affecting 40% of face and greater than 5% but less than 20 % of body (chest and back).  In conclusion, there is no evidence in the service record to support the Veteran's claim that he served in Vietnam, nor is there evidence of any medical evaluation for or self-report of acne or any similar skin condition during military service.  As such the Veteran's current skin condition cannot be attributed to an illness or exposure incurred while in service.

In weighing the probative value of the two VA opinions, the Board observes the November 2010 examiner based his opinion on an inaccurate factual premise (i.e., that the Veteran served in Vietnam.)  Because, however, the record does not show that the Veteran actually served in Vietnam, the Board finds any opinion based on this contention to be not competent or probative evidence because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board finds that the December 2011 VA examiner's opinion to be highly probative because he referenced the actual evidence, or lack thereof, in the Veteran's service personnel files pertaining to the Veteran not having served in Vietnam or being treated for any skin condition other than seborrheic dermatitis in service.  He also provided a thorough explanation (including referencing the aforementioned November 2010 VA examination) for his opinion that the Veteran's current skin disability was not related to service.
 
For these reasons, the Board has placed greater probative value on the December 2011 VA opinion than on the November 2010 VA examination.  Thus, the weight of the competent evidence is against a finding that the Veteran's skin disability, other than seborrheic dermatitis, is etiologically related to any incident of his service. 

The negative clinical evidence of record, particularly the December 2011 VA opinion, which shows no etiological relationship between the Veteran's current skin disability and service, is substantially more probative than the Veteran's statements because it contradicts the Veteran's lay assertions in this regard, thus diminishing the probative value of such statements.  As such, the Board finds the Veteran's lay assertions regarding an etiological relationship between service and his current skin condition are not credible and lack probative value.  

With respect to continuity of symptomatology, the Board finds that any statements by the Veteran in this regard are not credible in light of the other evidence of record (although it is not clear that the Veteran has alleged a continuity of symptoms since service).  As noted above, the Veteran's service treatment records are negative for evidence of a skin disability and the earliest evidence of a skin disability (intertrigo in October 2004) dates more than 30 years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  In addition, the Veteran's earliest complaint of a skin disability of record was again in 2004, many years after his separation from active duty service.  Therefore, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and do not establish a nexus between a skin disability and service.  

Overall, it is the determination of the Board that service connection is not warranted for a skin disability, other than seborrheic dermatitis and this claim must be denied.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disability, other than seborrheic dermatitis, is denied.


REMAND

In October 2010, the Board remanded the issue of entitlement to service connection for a psychiatric disability for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The examiner was specifically requested to provide an opinion as to whether it is at least as likely as not that any such psychiatric disorder was causally related to the Veteran's active service or any incident therein, including treatment for an anxiety reaction with hyperventilation syndrome.   

Thereafter, the Veteran was afforded VA examinations in December 2010 and December 2011.  In reviewing the corresponding VA examinations, the Board observes that the examiners only provided opinions regarding the etiology of the Veteran's PTSD.  Opinions regarding any other current psychiatric disability were not provided.  The Board observes that in July 2012, the examiner from the December 2011 examination opined that the Veteran's current depression NOS diagnosis was not related to his in-service panic attack episode, but was related to his diagnosis of multiple sclerosis; however, there is no evidence that the examiner discussed the Veteran's documented in-service psychiatric findings.  In this regard, the Veteran's June 1972 separation examination report shows that he reported a history of "depression or excessive worry" and "nervous trouble."  Likewise, the examiner noted that the Veteran reported "depression, nervous trouble since 1970, treated by doctor, still has symptoms on occasion."  Therefore, because the July 2012 examiner failed to consider the documented in-service complaints of depression when rendering his opinion, the Board finds that the opinion is inadequate.  As result of the inadequacy of the prior VA opinions, a new VA examination and opinion is warranted to determine the nature and etiology of any current psychiatric disability, other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should identify all psychiatric disabilities found to be present.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, is related to service, to include his documented in-service diagnosis of anxiety reaction and his June 1972 separation examination report which shows that he reported a history of depression and excessive worry and nervous trouble, as well as being treated for depression since 1970.  A complete rationale should be provided for any opinion rendered.

3.  After conducting any additional indicated development, readjudicate the issue of service connection for psychiatric disability, other than PTSD.  If the benefit sought is not granted, issue the Veteran a Supplemental Statement of the Case, and afford the appropriate period to respond.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


